The evidence was conflicting as to whether, under the terms of the oral agreement, the defendant Clifton had the right under the employment, taking into consideration the circumstances and situation of the parties, and the work, to control and direct the intermediate contractor Thomas in his work; and the evidence was also conflicting as to whether or not Clifton did in fact control the time, manner, and method of executing the undertaking to transport the poles to the site of the power line which was being constructed. The evidence is indecisive whether Clifton employed Thomas to do a general job of hauling poles and equipment for the construction of the power line, or whether it was contemplated that Thomas would haul only the two trucks loads involved on the day when the claimant Stewart, an employee of Thomas, was injured. This conflict is obvious from the following questions posed to and answered by Thomas: "Q. So the picture on the whole is this: that at the time you hauled these poles the power line for the Excelsior Corporation was already under construction, was being built, and there were two truck loads of poles at Metter, Georgia, and Mr. Clifton came to you and asked you to haul these two truck loads of poles to designated places, isn't that the substance of it? A. That is right. Q. Was he [Clifton] engaged in building some REA lines connecting with the central office, what they call the Excelsior REA line connecting at Metter, that line was extended? A. Yes, sir. Q. Did he have the general contract for the construction of that line? A. To the best of my knowledge that is what it was, yes, sir. Q. Did he [Clifton] engage you to use your trucks and haul some poles out on the line? A. Yes, sir. Q. Did you contract to haul any specified number of poles? A. No, sir. Q. Didn't he tell you there were certain places that he would have to have certain designated poles due to the outlay of the line, he *Page 843 
told you he was going to have to have certain poles? A. Yes, sir, to make angles and brace poles. I didn't know that until we gotover there. Q. Well, now go on from there and explain what happened. A. Well, when Clifton parked his truck and we rolled the poles off at each place, a certain pole was supposed to be at each spot. We would put one off and drive on up to the next one. Mr. Clifton would pick out, find a place and show us what pole and we got down to what was on the floor of the truck, the bed in other words. We had little oak stubs cut for stakes, we had little stakes; and we wanted the particular pole that was on the outside of this spot, and we drove up there and Mr. Clifton said, `I want this one; no, I think it is the one in the middle;' and I says, `Here is one right on the side here just like it, why not get this one?' He said, `All right, that is just like the one over there.'" The foregoing are excerpts from both the direct and cross-examinations and do not purport to be a running account of Thomas testimony. At other points on direct examination, Thomas was asked the following questions and made the following replies, which were objected to as conclusions: "Q. In doing this work did you do it just as Arthur Clifton instructed you to do the hauling, unloading, and loading? A. Yes, sir. Q. Was he there personally directing it all the time. A. Yes, sir. Q. Did he have control over the manner and method of loading and unloading, hauling where you would deliver them? A. Yes, sir, that is true."
The single director found as a matter of fact that Thomas was an employee of Clifton, and therefore the claimant Stewart was an employee of Clifton and entitled under the facts of the case to compensation for the loss of time and for the loss of his leg as a result of one of the poles falling on and crushing his leg. In view of the testimony which is set forth above. I think that there is sufficient evidence to sustain the finding of the single director, notwithstanding the introduction of the "conclusions" of Thomas, which, under the ruling in Davis v. Menefee,34 Ga. App. 813 (2) (131 S.E. 527), is not a ground for reversal under the Workmen's Compensation Act. The instant case is analogous in many respects to that of Swift  Co. v. Alston,48 Ga. App. 649 (173 S.E. 741), q. v. *Page 844